Citation Nr: 1526344	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-36 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left leg vascular damage / impairment.

2.  Entitlement to increased initial or staged ratings for service-connected paroxysmal atrial fibrillation (currently rating 10 percent disabling prior to February 29, 2008, and 30 percent from that date).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1975 to June 1990.

The issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left leg vascular damage / impairment is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO).

In November 2014, a videoconference hearing on the claim for compensation under the provisions of 38 U.S.C.A. § 1151 was held before the undersigned.  A transcript of the hearing is in the Veteran's claims file.  Due to some confusion in the processing of the atrial fibrillation issue at the RO (discussed in detail, below), the Veteran had been specifically informed by the RO that the atrial fibrillation rating issue was closed and not in appellate status; thus, the atrial fibrillation rating issue was not discussed or contemplated during the November 2014 Board hearing.  As discussed below, the Board finds that the atrial fibrillation rating issue has been properly perfected for appellate review and remains in appellate status, and the Veteran has repeatedly requested a Board hearing on that issue.

While the left leg vascular damage / impairment issue has been clearly certified by the RO as on appeal in this case, the Board further finds that the issue of entitlement to increased initial or staged ratings for service-connected paroxysmal atrial fibrillation is also pending in appellate status (despite not being recognized as such by the RO).  A December 2006 Board decision granted service connection for paroxysmal atrial fibrillation, and this grant was given effect by a July 2007 RO rating decision that assigned a 10 percent initial rating for the disability effective from February 13, 2002.  The Veteran filed a notice of disagreement (NOD), seeking a higher initial disability rating, in January 2008.  The RO issued a statement of the case (SOC) on this issue in July 2009.  The Veteran submitted a VA Form 9 in September 2009 for the purpose of perfecting an appeal of the initial rating for appellate review.

In October 2009, the RO notified the Veteran that it considered the Veteran's September 2009 substantive appeal to have been untimely and therefore invalid, and that the appeal for a higher initial rating for paroxysmal atrial fibrillation was no longer in appellate status.  The RO explained that the Veteran "had until September 20, 2009 to submit your substantive appeal" but that the RO believed that the attempted filing of a substantive appeal "Was received on September 30, 2009."  Notably, in September 2010, the Veteran expressed his disagreement with the RO's finding that the September 2009 substantive appeal was untimely.  (The Board observes that the Veteran asserted that he had first disputed the finding of untimeliness in October 2009, although the claims-file does not clearly confirm this.)  The Veteran asserted that a VA date stamp showed VA receipt of the September 2009 substantive appeal on September 16, 2009, prior to the subsequent additional date stamp of September 30, 2009.  The Board notes that review of the copy of the September 2009 VA Form 9 submission reveals that the Veteran is correct; the September 16, 2009 date stamp is faded in the VBMS copy, but is sufficiently readable to confirm the Veteran's assertion that the submission was received timely prior to September 20, 2009.  Significantly, it appears that the RO agreed and also found that the Veteran was correct in asserting that his September 2009 VA Form 9 was received timely to perfect to the appeal, as the RO appears to have resumed development and processing associated with the appeal.

Notably, the Veteran's September 2009 VA Form 9 submission requested an opportunity to testify at a Board hearing.  In November 2010, the Veteran submitted a request specifying a desire to appear at a Travel Board hearing in connection with the appeal.  However, after the completion of further development on the paroxysmal atrial fibrillation rating issue, the RO issued a May 2012 rating decision granting an increased 30 percent rating for paroxysmal atrial fibrillation effective from February 29, 2008.  The RO considered the award to be part of the Veteran's appeal for an increased rating, but also considered the award to be a final resolution of that appeal; the May 2012 rating decision stated: "This is the highest evaluation allowed under the law for this condition, and represents a complete grant of the benefits sought on appeal for this issue."

However, the RO was incorrect in considering the Veteran's perfected appeal to be resolved by the May 2012 grant.  The Veteran's appeal for a higher initial rating covered a period beginning in February 2002, and the award of a rating from February 2008 was not a complete grant of the benefits sought in the appeal.  In December 2013, the Veteran submitted correspondence inquiring about his "appeal on two items," contemplating that he was still pursuing the appeal on the paroxysmal atrial fibrillation initial rating issue.  In February 2014, the RO received the Veteran's correspondence (dated in December 2013) again expressing his desire for a higher initial rating during the earlier portions of the period on appeal (dating back to February 2002).  The RO determined in May 2014, and notified the Veteran in July 2014, that the RO considered the paroxysmal atrial fibrillation initial rating issue to be closed and no longer pending or on appeal; the RO explained that it considered the May 2012 decision awarding the partial grant of the appeal to be a full grant of the benefit sought and that the Veteran was notified of that determination and did not appeal it.  Nevertheless, the Board would be remiss if it failed to recognize that the Veteran had already perfected an appeal on the issue of entitlement to a higher initial rating for paroxysmal atrial fibrillation.  The Veteran never withdrew that appeal, the full benefit sought on appeal was not granted (the May 2012 award was only a partial grant), and the Veteran's appeal has not otherwise received the final appellate review to which the Veteran is entitled.

The Board cannot agree with the RO's determination that the Veteran's established pending appeal could be properly closed on the basis of the Veteran not having further appealed a partial grant of the already perfected appeal.  Accordingly, the Board finds that the issue of entitlement to a higher initial rating for paroxysmal atrial fibrillation is in appellate status and properly before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

1151 Claim

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  For claims filed on or after October 1, 1997, as in this case, the claimant must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.

The Veteran contends that he suffers from left lower extremity vascular damage or impairment that first manifested in 2010 as a result of an allegedly improper combination of medications prescribed to him by his VA medical providers.  In particular, the Veteran contends that VA improperly prescribed certain antibiotics for treatment of a respiratory infection without accounting for the Veteran's simultaneous treatment featuring Coumadin (also prescribed by VA).  The Veteran has described, including during his November 2014 Board hearing, that he received some treatment and prescription of medication for his sinus infection problems from a private provider in addition to the VA prescription of antibiotics in the time leading up to the 2010 onset of vascular impairment.  This case features medical questions requiring competent medical evidence for proper resolution, such as whether the Veteran suffers from the claimed vascular impairment due to an instance fault on the part of VA in providing medical treatment.

The Board finds that VA's duty to assist the Veteran in the development of the evidence in this claim requires that the case be remanded for further development.  In short, the Board finds that a remand is warranted for the purpose of (1) obtaining a medical opinion addressing the critical medical questions at issue, (2) obtaining outstanding VA medical records concerning ongoing treatment, and (3) ensuring that all appropriate action to assist the Veteran in obtaining pertinent outstanding private medical evidence has been completed.

The Board finds that remand to obtain a competent medical opinion addressing this case is warranted.  This matter features complex and clearly medical questions regarding whether the Veteran's claimed vascular impairment is etiologically linked to the medications prescribed by VA, whether any such prescriptions by VA constituted an instance of fault on the part of VA medical providers, and the extent to which the Veteran's private medical care outside of VA impacts the analysis of these questions.

Discussion during the November 2014 Board hearing directed attention to the importance of pertinent medical opinions to resolve this matter on appeal.  Discussion at that time contemplated that the Veteran might seek to obtain one or more pertinent written opinions from private providers; it appears that the Veteran has to date been unable to submit such medical opinions.  After some uncertainty during the November 2014 Board hearing as to whether VA had developed a medical opinion to address this matter, close review of the claims-file reveals no medical opinion addressing the medical questions central to the issue on appeal (nor any indication that such an opinion was sought by the AOJ).  As there appears to be no competent medical opinion addressing the medical questions central to the issue on appeal, the Board finds that a remand is warranted to assist the Veteran by obtaining such a medical opinion.  The Board finds that a VA examination to secure a medical advisory opinion is necessary.  The "low threshold" standard as to when an examination or nexus opinion is necessary has been met, consistent with the standard outlined by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As this issue is being remanded for additional development of the evidence, the AOJ shall have the opportunity to take appropriate action to obtain outstanding pertinent medical records for this claim.  At the end of the November 2014 Board hearing, discussion included the subject of the Veteran's ongoing VA treatment for the claimed vascular impairment of the left lower extremity.  At that time, the Veteran was advised that he might request (following his upcoming VA treatment) that his new VA medical records be uploaded into his electronic claims-file in the Veterans Benefits Management System (VBMS) to make them available for review in this matter.  At the time of this writing, the most recent set of VA medical records available for the Board's review are from 2013.  During the processing of this remand, the AOJ shall have the opportunity to associate the outstanding recent VA medical records with the Veteran's claims-file.  VA records are constructively of record, may be pertinent evidence in the matter at hand, and must be secured.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Discussion at the November 2014 Board hearing furthermore included the Veteran's expression of a desire to associate private medical records from his emergency treatment for the emergence of his left lower extremity vascular problems.  The Veteran testified that he recalled being told by a doctor during his November 2010 emergency treatment for his left lower extremity symptoms that at least one of the VA prescribed antibiotics should not have been prescribed in combination with the VA prescribed Coumadin.  It appears that the Veteran's representative believed that the records of the November 2010 hospital treatment were entirely absent from the record, but the Board notes that at least one of the November 2010 private medical reports (from "Florida Hospital Orlando") appears to have been added to the claims-file in February 2014.  However, following the November 2014 hearing the Veteran submitted (later in November 2014) requests and authorizations for VA to assist him in obtaining additional November 2010 medical records from three specifically identified facilities: (1) Florida Hospital East Orlando, (2) Florida Celebration Hospital, and (3) Florida Hospital (Rollins Street).  It appears that the RO may have determined that the address provided by the Veteran for Florida Celebration Hospital actually belonged to Florida Hospital Altamonte.  The RO's attempts to request and obtain the identified records from each of the identified sources were unsuccessful following two attempts.

Review of the documentation of these attempts has not provided complete clarity on the details of these attempts, but the Board observes that the address provided by the Veteran for Florida Hospital East Orlando does not match the address shown on the RO's December 2014 Report of Contact forms concerning the unsuccessful efforts to obtain records from that source.  The address shown on the VA Report of Contact forms for Florida Hospital East Orlando is actually the address the Veteran reported for Florida Celebration Hospital, which in turn appears to actually be the address for Florida Hospital Altamonte.  One of the December 2014 VA Report of Contact forms for Florida Hospital Altamonte also features an address with what appears to be a suite number that deviates from that provided by the Veteran in his request (the Report of Contact showing "Suite 200" instead of "Suite 2000").

The documentation suggests that either Florida Hospital East Orlando or Florida Hospital Altamonte may have eventually responded to notify VA that it had found no records responsive to the request (documented in a December 2014 Report of Contact that attributes the response to "Florida Hospital East Orlando" but identifies it by the address of Florida Hospital Altamonte).  The RO's requests for the records appear to have otherwise been closed due to the absence of a response from the pertinent facilities.  However, documented phone contact (on December 2014 Reports of Contact) with one or two of the facilities indicated that the hospitals expressed that they would respond within two weeks (or even two days) to a request received in writing through the mail.  The fact that attempts to obtain these records were closed due to non-response from some of the facilities, viewed in light of the confusion with regard to whether the correct addresses and hospital names were being used, leads the Board to conclude that another attempt to obtain the pertinent records to assist the Veteran is warranted.

Increased Initial Rating for Paroxysmal Atrial Fibrillation

As discussed in the introduction section, above, the Board has determined that the Veteran's appeal for a higher initial disability rating for paroxysmal atrial fibrillation has been perfected for appellate review and remains pending at this time.  There are two leading procedural concerns with this issue on appeal at this time, both arising from the fact that the AOJ has believed that the appeal was closed.  First, the Veteran expressly and repeatedly requested a Board hearing in connection with the increased rating issue on appeal; the Veteran's September 2009 VA Form 9 requested a Board hearing on this issue, and in November 2010 he specified that he desired a Travel Board hearing.  However, when the AOJ subsequently determined that this issue was resolved and no longer in appellate status, the matter of scheduling a Board hearing was discontinued.

Notably, in July 2014, the AOJ clearly and expressly communicated to the Veteran that his atrial fibrillation claim was closed and not pending in appellate status for further consideration.  Although the Veteran would later testify at a Board videoconference hearing in November 2014 on the separate issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left leg vascular damage / impairment, this hearing did not include any contemplation of the atrial fibrillation rating issue whatsoever.  The Board is unable to conclude that the Veteran has been provided a proper opportunity to testify at a Board hearing on the atrial fibrillation issue when the AOJ had instructed him that such issue was not in appellate status prior to the Veteran testifying at a Board hearing arranged to discuss a different issue.

Due to the confusion in the processing of the issue at the AOJ, the Veteran has not yet been provided the opportunity he requested (and to which he is entitled) to testify on the issue of entitlement to a higher initial rating for atrial fibrillation.  The RO should schedule such a hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2014).

Additionally, the Board notes that only SOC on the atrial fibrillation rating issue was issued in July 2009.  After the Veteran perfected an appeal on this issue, the RO completed additional development of the evidence and partially granted the appeal in a May 2012 rating decision.  Following that new development of the evidence resulting in the partial grant, the RO should have issued a supplemental SOC (SSOC) addressing the denied remaining portion of the benefits sought in the Veteran's appeal.  However, because the appeal was considered resolved and closed by the RO, no SSOC has ever been issued.

In light of the above, final appellate review of the atrial fibrillation issue by the Board is not appropriate at this time.  A remand of this issue is required to provide due process in the matter.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the record (as expanded since the prior July 2009 statement of the case) and readjudicate the claim of entitlement to a higher initial rating for service-connected paroxysmal atrial fibrillation; this appeal requires consideration of a higher rating for a period beginning in February 2002 and was not resolved by the partial grant of benefits in a May 2012 RO rating decision (awarding a higher rating effective from February 2008).  If the claim for a higher initial rating remains denied to any extent, the AOJ should issue an appropriate supplemental statement of the case prior to taking action on the Veteran's outstanding request for a hearing (discussed in directive 2, below).

2.  The AOJ should schedule the Veteran for a Travel Board hearing (or a videoconference hearing in the alternative, if he so desires) at his local RO on the issue of entitlement to a higher initial rating for atrial fibrillation.  The appellate issue of entitlement to a higher initial rating for atrial fibrillation should thereafter be processed in accordance with established appellate practices.

3.  The AOJ should obtain for the record copies of all updated records (any not already associated with the record) of VA treatment the Veteran has received for his left lower extremity vascular impairment.  In particular, VA treatment records from the VA Medical Center in New Orleans, Louisiana, from December 2013 to present should be sought.  If any such records are unavailable, the reason for their unavailability must be explained for the record.

4.  The AOJ should ask the appellant to (1) once again identify the providers of all evaluations and/or treatment the Veteran received for his claimed left lower extremity vascular problems in Florida in November 2010, and (2) identify the provider(s) of the private medical treatment for a sinus / upper respiratory infection in 2010 the Veteran described during his November 2014 Board hearing.  The Veteran should be asked to provide the updated authorizations necessary for VA to obtain all outstanding records of any such private evaluations or treatment he has received.

The request should include asking for authorizations to obtain records from the previously identified "Florida Hospital East Orlando," "Florida Celebration Hospital," and "Florida Hospital" (with an address on Rollins Street).  The Veteran must be asked to clarify whether he received pertinent treatment at "Florida Celebration Hospital" (a facility located in Kissimmee, FL, the name of which he identified in his November 2014 authorizations) or Florida Hospital Altamonte (a facility in Altamonte Springs, Florida, the address of which the Veteran provided in the November 2014 authorization, apparently mismatched with the name "Florida Celebration Hospital") or both facilities.  If the Veteran received treatment at both facilities (or is uncertain of which one), he may wish to provide authorization for VA to request records on his behalf from both facilities.

The AOJ should secure for the record copies of the complete clinical records of all evaluations and treatment from the providers identified (ensuring use of the correct address for each provider identified).  If a private provider does not respond to a VA request for identified records sought, the appellant must be so notified, and reminded that ultimately it is his responsibility to ensure private records are received.

5.  The AOJ should arrange for the Veteran to be examined by an appropriate specialist to secure a medical advisory opinion in connection with his claim seeking compensation under 38 U.S.C.A. § 1151 for left leg vascular damage / impairment.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary must be completed

Based on a review of the record, and the examination, the consulting physician should provide opinions responding to the following:

(a) Please identify any (and all) disability diagnoses found involving the Veteran's left lower extremity vascular damage or impairment.  For each diagnosis found, please identify the disability (by pathology and associated impairment of function).

(b) Please identify all etiological factors implicated in any new or aggravated left lower extremity vascular disability shown since the Veteran's 2010 VA treatment for sinus / upper respiratory infection.  Specifically, is any new or aggravated left lower extremity vascular disability shown since the Veteran's 2010 VA treatment for sinus / upper respiratory infection at least as likely as not (a 50 percent or greater probability) etiologically linked to the VA prescription of antibiotics to treat the Veteran's sinus / upper respiratory infection in 2010 adversely interacting with his prescribed Coumadin treatment.  In answering this question, please explain the significance of the Veteran's private (non-VA) medical treatment with separate prescription of antibiotics in the analysis of the etiology of any new or aggravated left lower extremity vascular disability.

(c) Is any chronic disability involving the Veteran's left lower extremity vascular damage or impairment shown to be a result of carelessness, negligence, lack of proper skill, error in judgment, or some other incident of fault on the part of VA in connection with the VA prescription of antibiotics in treatment of a sinus / upper respiratory infection in 2010?  In answering this question, please explain the significance of the Veteran's Coumadin treatment at that time in the analysis of the appropriateness of the VA prescription of antibiotics.  The explanation of rationale for the response to this question should address the standard of care the Veteran received.

(d) If the response to item 'c' is no, please opine further whether or not any new or aggravated chronic left lower extremity vascular diagnosis due to VA treatment is due to an event not reasonably foreseeable.

(e) Please provide a medical opinion explaining whether the VA prescribed antibiotic treatment for a sinus / upper respiratory infection in 2010 was a therapeutic treatment with a "significant risk of complication" (such that the informed consent requirements of 38 C.F.R. § 17.32(d)(1)(iv) may apply).

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature.

6.  The AOJ should then review the record and readjudicate the claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left leg vascular damage / impairment.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


